Citation Nr: 0924568	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  03-18 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for residuals, 
laceration to the left forearm and wrist with scars, 
currently rated a 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1992.  
He was born in 1958.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

During the course of the current appeal, the RO granted 
service connection for tinnitus, and that issue is no longer 
on appeal.  The RO assigned a 10 percent rating for the 
Veteran's tinnitus.

Documentation of an informal hearing in the file, dated in 
November 2003, reflects that the Veteran also withdrew his 
then pending appeal on the issues of entitlement to service 
connection for diabetes mellitus, and entitlement to an 
evaluation in excess of 10 percent for service-connected low 
back strain with degenerative disc disease.  

During the course of the appeal, the RO had also increased 
the rating assigned for left forearm and wrist disability 
from noncompensably disabling to 10 percent disabling from 
September 9, 2002; however, since that was not the highest 
rating available, the issue remained on appeal.  AB . Brown, 
6 Vet. App. 35 (1993). 

In a decision in August 2005, the Board denied entitlement to 
service connection for bilateral defective hearing.  The case 
was remanded for development on the issue remaining.  In a 
rating action in April 2009, the rating was again increased 
from 10 to 20 percent disabling, also effective September 9, 
2002.  Nonetheless, this is still not the highest available, 
and the issue remains on appeal.  See AB v. Brown, supra.

In the interim, questions have been raised, following the 
Veteran's having lost his job due to the economy, with regard 
to other matters relating to severance and retirement pay 
issues.  It is unclear whether or to what extent this is a 
VA-related question, but in any event, it should be further 
addressed as appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

For clarification purposes, the Board would reiterate 
pertinent portions of the 2005 remand:

With regard to the issue of appropriately rating the 
Veteran's residuals of injury to the left forearm and 
wrist with scars, it is noted that the original service 
records show that in May 1980, he was climbing on wall 
locker drawers in order to hang a blanket over a 
curtain rod to function as a shade when he fell.  He 
put his leg and forearm through a window.  The drawing 
of the injury showed involvement of the distal 1/3rd of 
the femur and 8 cm. proximal to the wrist.  He held his 
finger in partial flexion.  There were sensory changes, 
he was able to separate fingers and oppose his thumb 
and fingers and flex his wrist.  The laceration was 
cleaned and explored.  The flexor carpi ulnaris was 
noted to be severed.  The laceration on the 4th flexor 
was described as probably superficial.  The index 
flexor was severed.  And there were partial lacerations 
to other tendons.  It was felt however that it was 
doubtful that there was complete laceration to both 
superficial and profundus tendon to any one digit.  
Appropriate treatment was undertaken and he was given a 
limited profile.

On post-service evaluations, the initial evaluation in 
February 2003 placed primary focus on the scar and 
noted the lack of muscle contractures in the wrist.  It 
was thought that there might be some diminution of the 
left grip, however, and suggested paresis therein.

Thereafter, the Veteran was given specialized 
neurological electromyelographic (EMG) testing in 
February 2003 which was reported as within normal 
limits.

When examined by VA in December 2003, the Veteran 
complained of weakness, fatigability and incoordination 
with his left wrist and hand.  He said he had no pain.  
On examination, he had weakness in the left grip.  
Strength of the left wrist flexors and extensors were 
3/5.  Elbow flexors and extensors were 4/5.  And there 
appeared to be mild atrophy of the left forearm of 
about 1/2" when compared to the right.  The Veteran's 
major extremity is his right.  The scar was 4," 
depressed, not tender, slightly disfiguring and not 
adherent; a photo was undertaken and is of record.  It 
was also noted that there was a sensory deficit along 
the ulnar distribution of the left hand and forearm to 
pinprick and light touch.  An additional EMG was 
recommended. 

The RO subsequently increased from 0 to 10 percent the 
rating assigned for the disability; the rating is under 
Code 7805-5307.

It is unclear that the Veteran understands that the 
basic grant of that for which he is service connected 
was in fact altered in this rating.  Moreover, since he 
only received copies of portions of the many pertinent 
regulations, it is unclear that he knows what is 
required for a higher rating.

Finally, it is clear that the functional disability in 
his left arm as reflected on the most recent 
examination is at considerable variance with that shown 
and reported from the examination only a few months 
earlier. 

From the evidence of record, it appears that there may 
be more to the Veteran's current left upper extremity 
residuals than contemplated under either the scar, 
which is admittedly minimally incapacitating; and under 
Code 5307 which relates only to muscle damage.  

Specifically, for rating purposes, the skeletal muscles 
of the body are divided into 23 muscle groups in 5 
anatomical regions including 3 muscle groups for the 
forearm and hand (diagnostic codes 5307 through 5309). 

The Court has considered the question of functional 
loss as it relates to the adequacy of assigned 
disability ratings.  DeLuca v. Brown, 8 Vet. App. 202 
(1995). In DeLuca, the Court held that 38 C.F.R. § 4.40 
required consideration of factors such as lack of 
normal endurance, functional loss due to pain and pain 
on use, specifically limitation of motion due to pain 
on use including that experienced during flare ups.  
The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court 
stated that there must be a full description of the 
effects of the disability on the Veteran's ordinary 
activity.  38 C.F.R. § 4.10.

In this regard, there may be additional muscle groups 
involved, and certainly there is demonstrated 
neurological impairment that has been identified in the 
clinical notations, but has not otherwise been fully 
addressed adjudicatively.  

After the case was returned by the Board for development, a 
report was received from a private electromyelogram (EMG) 
study undertaken in January 2009.  The report, in sum, held 
that he had (1) mild generalized polyneuropathy, which "is 
likely secondary to the patient's diabetes," (2) probable 
superposed mild left median neuropathy at the level of the 
wrist consistent with a diagnosis of carpal tunnel syndrome, 
possible an incidental finding since the patient "does not 
have any median nerve symptomatology." (3) probable 
superimposed mild left ulnar neuropathy at the left of the 
elbow although the changes could be secondary to (1) above.  
Distinction as to which neurological components were diabetic 
related and which were not was not provided.

Thereafter, the Veteran underwent a VA examination in March 
2009, report from which is of record.  In sum, the examiner 
found that the Veteran had current numbness of the left hand 
on the palmar area and somewhat along the dorsal surface of 
the distal third of the hand.  He had pain with gripping more 
than 30 minutes, as well as decreased strength which had been 
constant for the prior two months.  The examiner noted that 
the initial injury was due to a missile which was well 
documented in the file.  The examiner also noted that 
specifically, there was involvement of Muscle Groups VII and 
VIII; and at the time of the injury, there was tendon 
involvement as well.  (emphasis added)  

As for the "scar" (only one was identified), the examiner 
reported it measured 8 x 0.5 cm., with tissue loss, no 
adhesions, but documented tendon damage.  Muscle strength at 
the left wrist was 3/5 as compared to 2/5 for pushing and 
pulling the left long, ring and little fingers.  He had no 
sign of muscle herniation.  Regarding muscle function loss, 
the physician said he could move the joint independently 
through useful ranges of motion but with limitation by pain, 
easy fatigability and weakness.  Motions were measured and 
cited.  

The VA examiner referred to the neurological assessment for 
functional impairment.  Therein, it was noted that he 
experienced paresthesias; as for how this impacted him in 
daily activities, the examiner said that work activities were 
impacted as he was fearful of climbing secondary to be unable 
to count on the left hand grip; he had problems lifting, 
carrying, reaching and grasping, and was afraid to pick up 
his young son for fear of dropping him.  The examiner 
identified the median and ulnar nerves as being involved in 
the service-connected disability picture.  His functional 
disability was said to be from neuritis and neuralgia, in the 
nature of a generalized polyneuropathy, with decreased grip 
in the left hand.  

Since the private EMG attributes the nerve damage to 
diabetes, and the VA examiner did not attribute the 
neurological impairment to his diabetes but to his service-
connected disability, it would appear that the findings on 
the neurological aspects of these reports are inconsistent.  
It is also noted that the exact nerves involved seem to be in 
question if one compares these two reports, e.g., ulnar, 
median (as reflective in a carpal tunnel-like syndrome) or 
other.

Moreover, in rating the case, and although delineated at 
length in the prior remand as recited above, the multiple 
factors of such a wound were not addressed.  In fact, in 
rendering the increased rating to 20 percent under Code 7805-
5307, and in the SSOC of April 2009 which was purportedly to 
advise him of all aspects of the case including multiple 
diagnostic codes, only segments of the new 7801 and 5307 were 
cited.  Nonetheless, citing clinical evidence from a 2003 
examination, the SSOC described the disability as involving 
only the scar, and used the Code 7801 in effect prior to 
October 2008, (the old), with neither the comparable contents 
of the same code nor alternative rating aspects being cited.  
It coupled it with 5307 as deference to the muscle 
involvement but did not endeavor to separate out those 
components or explain why they should not be separated.  

And the rating further simply dismissed the neurological 
components entirely based on the premise that they were all 
due to his diabetes.  As noted above, this is neither 
necessarily clinically nor adjudicatively correct.  

Moreover, regardless of which, if any, portions of his 
neurological impairment are due to diabetes versus his 
service-connected injury, consideration has not and must be 
given to whether there is impact of one by or on the other.  
Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability. 38 C.F.R. § 3.310(a) (2008); see Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  When service connection is 
thus established for a secondary disorder, the secondary 
condition is considered a part of the original disability. 
Any increase in severity of a non-service-connected disorder 
which is proximately due to or the result of a service-
connected disability, and not due to the natural progress of 
the non-service-connected condition, will be service 
connected. 38 C.F.R. § 3.310(b) (2008).

Finally, the Board is also cognizant of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet App-. 120 (2008).  
In that case the Court held, in pertinent part, that proper 
notice for a claim for increased rating should include 
notification regarding the need to submit, or have VA obtain, 
evidence demonstrating the worsening of the disability and 
the effect of that worsening on the Veteran's employment and 
daily life.  In addition, the Court held that where an 
increased disability is found, notice should indicate that a 
disability rating would be assigned by applying relevant 
diagnostic code addressing the impact of symptoms on 
employment and daily life.  In this case, while there are 
clinical findings with regard to the impact his disability 
has on his daily living, this has not been further addressed 
in the rating actions taken on either schedular or 
extraschedular bases; and the Board finds that the 
requirements of Vazquez-Flores are not met by any of the 
notice letters and other data sent to the Veteran. 

In summary, it would appear that the current residuals of the 
in-service lacerations involve not only functional 
limitations from scarring alone with loss of tissue, but also 
damage to Muscle Groups VII and VIII; tendon damage; 
polyneuropathy involving median and ulnar nerves (whether or 
not due to or otherwise impacted by diabetes); and loss of 
relative grip, strength, fatigability and stamina issues 
involving the left elbow, forearm, wrist, hand and multiple 
fingers.  And finally, the impact on his daily living, 
schedularly or extraschedularly, has been clinically 
characterized but not apparently taken into account in rating 
his disability.  Thus, it is clearly a somewhat involved 
injury, with residuals that are not simplistic and are 
difficult to lump into a single schedular criterion.  

While the Board is loath to delay the case any further, we 
simply do not have sufficient evidence to render a fully 
responsive and equitable resolution of the pending issues at 
this time.  Moreover, if additional facets of the prior 
remand can be fulfilled, and/or if their lack of fulfillment 
was not due to fault on the part of the Veteran, the Veteran 
is entitled to have this undertaken.  See, e.g., Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The case should be reviewed by a VA 
physician, the one who examined him in 
March 2009 if available, for a 
determination as to which nerves are 
involved, and the extent to which his 
diabetes may or may not have had any 
impact thereon.  If the examiner feels it 
is necessary, the Veteran should be 
scheduled for another comprehensive 
examination to determine the aggregate 
nature of each of the components of his 
left upper extremity disability.  If 
reexamination is required, X-rays of his 
left elbow, fingers, wrist and hand should 
be undertaken.  

3.  The case should then be reviewed with 
regard to all pertinent schedular and 
extraschedular criteria, and if the 
decision remains unsatisfactory, the SSOC 
must include all potential criteria, old 
and new, for the scars, tendon, muscles, 
nerves, and all other components of the 
service-connected disability; and a 
determination as to which elements warrant 
separate ratings and if not, why not.  The 
Veteran and his representative should be 
afforded a reasonable opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

